IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,840-01


                      EX PARTE JOSE EDUARDO OROZCO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                       CAUSE NO. C-1-010428-1208005-A
        IN THE CRIMINAL DISTRICT COURT NO. 1 FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to thirty years’ imprisonment. The Eighth Court of Appeals

affirmed his conviction. Orozco v. State, No. 08-12-00051-CR (Tex. App. El Paso—Apr. 3, 2013).

        Applicant contends that he was not notified of the appellate court’s decision in this case.

Appellate counsel filed an affidavit with the trial court stating that he timely sent Applicant notice,

but the prison mail logs show that Applicant did not receive any legal mail in the time frame
                                                                                                      2

involved. The trial court has entered findings of fact and conclusions of law that Applicant is

entitled to relief due to a break down in the system. The trial court recommends that relief be

granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-12-00051-

CR that affirmed his conviction in Cause No. 1208005D from the Criminal District Court No. 1 of

Tarrant County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: September 23, 2015
Do not publish